DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1 and 7 are objected to because of the following informalities:
	Claim 1, line 10, it appears “enter” should read – enters – for grammatical reasons.
	Claim 7, line 3, “the mop member cleaning device comprises a cleaning notch” is redundant of that already recited in claim 1, line 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 3-6, 10, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 2016-59677 (hereinafter Ogino).
As for claim 1, Ogino discloses in Figs. 1, 2 and 5-7 (more particularly, Figs. 5-7), for example, a mop regeneration mat 3 and dust collector 1 defining a base station, “adapted for cooperating with a cleaning robot having a mop member that is configured to mop a floor” (not positively recited; but see cleaning robot 31 having a mop member 35; paragraph [0120]; Figs. 5-7), the base station 1, 3 comprising a dust collector or mop member cleaning device 1 (defined by vertically elongated main body case 40, intake/suction port 4, suction pipe 45, suction hose 10, filter 44, etc. as shown in Figs. 2 and 5; paragraphs [0038]-[0040]) and a scraping and blocking member defined by scraping plate 43 (Fig. 5; paragraph [0120]; note, Fig. 2 shows scraping plate as reference character 48 and in paragraph [0040 as well but in any case, the structure of a scraping and blocking member 48 or 43 is shown whether in Figs. 2 or 5, respectively) the mop member cleaning device 1 comprises a cleaning notch at/around the intake/suction port 4 (note, the cleaning notch can also be the area just inside the intake/suction port 4 inside the main body case 40; Figs. 2 and 5), the cleaning notch at 4 is configured “to place” (a broad recitation) the mop member 35 during the process of the mop member cleaning device (dust collector) 1 cleaning the mop member 35 (paragraph [0120]); wherein the scraping and blocking member 43 is configured to scrape rubbish off the mop member 35 before the mop member 35 enters the cleaning notch at 4 (again, the cleaning notch can also be the area just inside the intake/suction port 4 inside the body case 4; Figs. 2 and 5) and “prevent cleaning fluid in the cleaning notch from splashing” (merely functional and would involve a method step and/or an intended use) during a process of the mop member cleaning device 1 cleaning the mop member 35 (Figs. 2, 5 and 6; paragraph [0120]).
	As for claim 3, and as stated above for claim 1, the scraping and blocking member 43 is disposed at an edge of a notch (the area just inside the cleaning notch at 4) of the cleaning notch at 4 (Figs. 2 and 5; paragraph [0120]).
As for claim 4, further comprises the mop member cleaning device 1 further comprises a fluid discharge structure which can be suction pipe 45 or suction hose 10 configured to discharge the cleaning fluid after cleaning the mop member 35 outside of the cleaning notch 4 (Fig. 2). It is noted claim 4 includes alternative language on line 3 (“and/or”).
As for claim 5, the scraping and blocking member 43/48 is flexible (rubber or elastic resin; paragraph [0040]).
As for claim 6, wherein the base station 1, 3 further comprises a guiding structure defined on the mop member cleaning device 1 (the guiding structure can be the open, peripheral rim structure of the intake/suction port 4 itself; Figs. 2 and 5), the guiding structure is configured to guide the cleaning robot 31 to move relative to the mop member cleaning device 1 and drive the mop member 35 to get in or out of the mop member cleaning device 1 (“By this movement operation…causes the mop 35…to enter the suction port 4…retreats obliquely and changes the direction little by little in the width direction of the suction port 4 and shifts.”; paragraph [0120]).
As for claim 10, Ogino discloses a cleaning robot system (Figs. 5-7), comprising a cleaning robot 31, the cleaning robot 31 comprising a moving device (e.g., wheel motors/wheels M1, M2; Fig. 7; paragraph [0101]) that is configured to drive the cleaning robot 31 to move on floor, and a mop or cleaning device 35 that is configured to clean the floor, the cleaning device comprising a mop device 35, the mop device 35 comprising at least one mop unit which can be mop cleaning member 33 (that is rotated; Figs. 5-7), the at least one mop unit 33 comprising a mop member that is configured to mop the floor (Figs. 5-7; paragraph [0112]) , wherein, the cleaning robot system further comprises the base station according to claim 1 (as stated above for claim 1).
As for claim 18, wherein the scraping and blocking member 43 is deemed angled out or protruded from the edge of the notch at 4, the mop member passes through the edge when entering the cleaning notch at 4 (Figs. 2 and 5; paragraph [0120]; Figs. 2 and 5).
	To avoid a redundant rejection, claim 21 is rejected similarly as claim 10 above.

6.	Claims 1, 3-7, 9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
EP 2 394 553 (hereinafter Won et al.).
As for claim 1, Won et al. discloses in Figs. 1, 8, 18A and 18B, for example, a maintenance or base station 100 “adapted for cooperating with a cleaning robot having a mop member that is configured to mop a floor” (not positively recited but see Fig. 1; paragraph [0054]; Won et al. teaches rollers 60, 65 which are cleaned), the base station 100 comprising a cleaning (mop not positively recited) member cleaning device 500 and a trimmer 520 (paragraph [0071]) which can serve as a scraping and blocking member; the cleaning member cleaning device 500 comprises an opening or cleaning notch 123 (Fig. 8), the cleaning notch 123 is “configured to place the mop member
during the process of the mop member cleaning device cleaning 
the mop member” (merely functional and involves intended use); wherein the scraping and blocking member 520 is configured to (or capable of) scrape/scraping off the cleaning member before the cleaning member enters the cleaning notch 123 and “prevent cleaning fluid in the cleaning notch from splashing during a process of the mop member cleaning device cleaning the cleaning member” (merely functional and involves intended use) (paragraphs [0064] and [0071]-[0073]). 
	As for claim 3, and as stated above for claim 1, the scraping and blocking member 520 is disposed at an edge of an opening or notch of the cleaning notch 123 (Fig. 8).
As for claim 4, further comprises the cleaning member cleaning device 500 further comprises a fluid discharge structure which can be vacuuming assembly 400 and evacuation ports 480A, 480B, 480C configured to discharge the cleaning fluid after cleaning the cleaning member outside of the cleaning notch 123 (Fig. 8; paragraph [0064]). It is noted claim 4 includes alternative language on line 3 (“and/or”).
As for claim 5, the scraping and blocking member 520 is flexible or rigid.
As for claim 6, wherein the base station 100 further comprises a platform or guiding structure 122 defined on the cleaning member cleaning device, the guiding structure 122 is configured to guide the cleaning robot to move relative to the cleaning member cleaning device and drive the cleaning member to get in or out of the cleaning member cleaning device (Figs. 1 and 8).
As for claim 7, wherein the cleaning member cleaning device comprises a cleaning notch 123, the cleaning notch 123 is configured to (or capable of) place/placing the cleaning member during the process of the cleaning member cleaning device cleaning the cleaning member; and the scraping and blocking member 123 is disposed between the guiding structure 122 and the cleaning notch 123 (Fig. 8).
As for claim 9, wherein the guiding structure 122 comprises a guiding surface (surface of platform 122) that is inclined obliquely downward from the cleaning member cleaning device and extended to the floor; the scraping and blocking member 520 is disposed on the guiding surface (Fig. 8).
As for claim 16, wherein the guiding structure 122 comprises a guiding plate (surface of platform 122) defined at a lateral side (or defined on each side) of the cleaning member cleaning device 500 (Fig. 8).
As for claim 17, wherein the guiding plate 122 (platform) is extended to a bottom of a guiding surface (surface of platform 122) along an inclined direction of the guiding surface (Fig. 8).
As for claim 18, wherein the scraping and blocking member 123 is protruded from the edge of the notch 123, the cleaning member can pass through the edge when entering the cleaning notch 123 (Figs. 8 and 18B).
	As for claim 19, wherein the base station 100 further comprises a platform or guiding structure 122 defined on the cleaning member cleaning device 500 (Fig. 8), the guiding structure 122 is configured to guide the cleaning robot to move relative to the cleaning member cleaning device and drive the cleaning member to get in or out of the cleaning member cleaning device 500, the scraping and blocking member 520 is disposed between the guiding structure 122 and the cleaning notch 123 (Fig. 8).
	As for claim 20, wherein the guiding structure 122 comprises a guiding surface (surface of platform 122) that is inclined obliquely downward from the cleaning member cleaning device 500 and extended to the floor (Figs. 8 and 18B).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Won et al. in view of Ogino.
	Won et al. discloses all of the recited subject matter as previously recited above with the exception of the cleaning robot comprising a cleaning device specifically comprising a mop device, the mop device comprising at least one mop unit, the at least one mop unit comprising a mop member that is configured to mop the floor. Won et al. already teaches a cleaning robot system, comprising a cleaning robot 10, the cleaning robot 10 comprising a moving device that is configured to drive the cleaning robot to move on floor (e.g., driven wheels 45 in Figs. 6A and 6B; paragraphs [0060]-[0061]), and a cleaning device defined by brushes or rollers 60, 65 that can also include inner pliable flaps 62 deemed configured to clean or “mop” the floor (Figs. 6B, 12C and 18D; paragraphs [0060] and [0075]), wherein, the cleaning robot system further comprises the base station according to claim 7 (as explained above in the rejection based on Won et al.). It is also noted that claim 22 includes no specific structure of “a mop device” or “a mop member”, for example. In any case, Ogino teaches it is well known to provide a cleaning robot 31 comprising a cleaning device comprising a mop device, the mop device comprising at least one mop unit, the at least one mop unit comprising a mop member 35 that is configured to mop the floor (Figs. 5-7; paragraphs [0086] and [0120]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Won et al. such that the cleaning device comprises a mop device, the mop device comprising at least one mop unit, the at least one mop unit comprising a mop member as suggested by Ogino for improving and/or varying the cleaning effect on a floor.

						Conclusion
10.	Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are deemed adequately addressed and explained by the above art rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723